DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “n-1” and “n”, a first link above the center supporting plate, a second link, below the center supporting plate and a third link between the first center supporting plate and the second center supporting plate, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
	
Re claims 1, 3, 5-7    the phrase "rigid” is a relative term which renders the claim indefinite.  The term "rigid”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Re claims 3 and 4    the phrase "different” is a relative term which renders the claim indefinite.  The term "different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Re claim 5     the terms “n-1” and “n” are improper claim language rendering the claim vague and indefinite for examination. It is unclear what the “n-1” and “n” refer to.

Re claim 6 and 7     the terms “a first link above the center supporting plate, a second link, below the center supporting plate and a third link” are improper claim language rendering the claim vague and indefinite for examination. It is unclear what the “a first link, a second link, and a third link” refer to.

                                                       Reference of prior art 

Chen.  (US 20190217952, MULTIFUNCTIONAL FLYING PLATFORM).
Hauer et al.  (US 20200218288, CONTROL SYSTEMS FOR UNMANNED AERIAL VEHICLES).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4   are rejected under 35 U.S.C. 102 (a)(1), (a)(2)  as being anticipated by Chen.

Re Claim 1     Referring to the figures and detailed description above, Chen discloses: An Unmanned Aerial Vehicle (UAV) comprising: at least two rods (items 3); and 
one or more center supporting plates holding the at least two rods to form a rigid structure (item 1), 
wherein the at least two rods are overlapped to form a crossed structure (see in fig. 1, items 3) wherein ends of the at least two rods construe a polygon (see in fig. 1, items 3), and 
wherein a plurality of propellers are operatively coupled at the ends of the at least two rods to enable flight of the UAV (see in fig. 1, items 3 coupled at the ends of the at least two rods).

Re Claim 2     Referring to the figures and detailed description above, Chen discloses:  The UAV of claim 1, wherein the at least two rods are held firmly with the help of fasteners comprising any or a combination of screws, bolts and mounting brackets (¶ 0044 and items 2).

Re Claim 3     Referring to the figures and detailed description above, Chen discloses: The UAV of claim 1, wherein the rigid structure comprises at least four overlapping arms, where at least two arms are present in different planes (items 3).

Re Claim 4     Referring to the figures and detailed description above, Chen discloses: The UAV of claim 1, wherein each of the at least two rods are present in a different plane (items 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Re Claim 5          Referring to the figures and detailed description above, Chen discloses the claimed invention except for wherein ‘n−1’ number of center supporting plates hold ‘n’ number of rods to form the rigid structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate ‘n−1’ number of center supporting plates hold ‘n’ number of rods to form the rigid structure to increase the number of rods to couple more propellers to increase lift capability of the UAV, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re Claim 6          Referring to the figures and detailed description above, Chen discloses The UAV of claim 1, wherein the rigid structure is extended to a quadcopter by placing a first link above the center supporting plate (6 links the center supporting plate and the rod 3).
	However Chen discloses the claimed invention except for a second link below the center supporting plate. It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to incorporate a second link below the center supporting plate to link the center supporting plate and the rods for a firm connection when provided on the upper side opposite to the first link, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And In re Japikse, 86 USPQ 70 for rearranging parts of the second link.

Re Claim 7          Referring to the figures and detailed description above, Chen discloses The UAV of claim 1, wherein the rigid structure is extended to a hexacopter by placing a first link above a first center supporting plate (6 links the center supporting plate and the rod 3). 
	However Chen discloses the claimed invention except for a second link below a second center supporting plate and sandwiching a third link between the first center supporting plate and the second center supporting plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second link below a second center supporting plate when provided on the upper side opposite to the first link and sandwiching a third link between the first center supporting plate and the second center supporting plate when provided between the first link and the second link, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And In re Japikse, 86 USPQ 70 for rearranging parts of the second and third links.

Claim(s) 8   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Hauer.

Re Claim 8          Referring to the figures and detailed description above, Chen fails to teach as disclosed by Hauer: The UAV of claim 1, wherein aerodynamic controllability for flight of the UAV is controlled with a programmed flight controller (¶ 0075).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Hauer teachings of aerodynamic controllability for flight of the UAV is controlled with a programmed flight controller into the Chen to ensure  autonomous operation under any circumstances that hinder manual or semi-autonomous operation.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642